933 F.2d 1002Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Henry F. WARDEN, Jr., Petitioner.
No. 91-8009.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 23, 1991.

On Petition for Writ of Mandamus.
Henry F. Warden, Jr., petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry R. Warden, Jr. brought this mandamus petition seeking to have this Court order the district court to reverse its dismissal of his case and reconsider its ruling on his in forma pauperis application.  Warden also seeks to require the district court to be more responsive to his questions and to institute different in forma pauperis procedures.  Mandamus relief is inappropriate because Warden has not clearly and indisputably shown that he is entitled to relief.    In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.